United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Philadelphia, PA, Employer
__________________________________________
Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 10-644
Issued: September 28, 2011

Case Submitted on the Record

ORDER REVERSING CASE
Before:
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

On January 19, 2010 appellant filed a timely appeal from the August 14, 2009 merit
decision of the Office of Workers’ Compensation Programs (OWCP) terminating his
compensation.
OWCP accepted appellant’s August 25, 2006 claim for lumbar sprain and paid
compensation for periods of disability. On February 8, 2007 OWCP determined that there was a
conflict in the medical opinion between appellant’s attending physicians and Dr. Steven
Valentino, a Board-certified orthopedic surgeon serving as an OWCP referral physician.1
On June 9, 2008 OWCP referred appellant to Dr. Richard G. Schmidt, a Board-certified
orthopedic surgeon, for an impartial medical examination and opinion on his continuing work-

1

OWCP initially referred the case to Dr. John Duda, a Board-certified orthopedic surgeon, for an impartial
medical examination and opinion on his continuing work-related residuals. In a September 8, 2007 decision, OWCP
terminated appellant’s compensation effective September 18, 2007 based on a May 1, 2007 report of Dr. Duda. In a
May 28, 2008 decision, an OWCP hearing representative reversed the September 8, 2007 decision on the grounds
that Dr. Duda’s opinion was not sufficiently well rationalized to justify termination of appellant’s compensation.

related residuals.2 The record contains a printout (bearing the heading “IFECS Report:
ME023 -- Appointment Schedule Notification”) which indicated that the appointment with
Dr. Schmidt was scheduled for July 7, 2008.
In a July 29, 2008 decision, OWCP terminated appellant’s compensation effective
July 28, 2008 based on a July 7, 2008 report of Dr. Schmidt. In a November 5, 2008 decision, an
OWCP hearing representative set aside OWCP’s July 29, 2008 decision and remanded the case
to OWCP in order to obtain a supplemental report from Dr. Schmidt. OWCP obtained a
December 8, 2008 report from Dr. Schmidt and, in a January 21, 2009 decision, terminated
appellant’s compensation effective January 21, 2009 based on the opinion of Dr. Schmidt.
Appellant requested a hearing before an OWCP hearing representative. At the May 28,
2009 hearing, counsel argued that there was no evidence that Dr. Schmidt was chosen by using
the Physicians’ Directory System (PDS), the computerized system for selecting impartial
medical specialists.
In an August 14, 2009 decision, OWCP’s hearing representative affirmed the January 21,
2009 decision.
The Board finds that OWCP has not met its burden of proof to terminate appellant’s
compensation benefits as it has not established that Dr. Schmidt was selected in a fair and
unbiased manner.
A physician selected by OWCP to serve as an impartial medical specialist should be one
wholly free to make a completely independent evaluation and judgment. In order to achieve this,
OWCP has developed specific procedures for the selection of impartial medical specialists
designed to provide adequate safeguards against any possible appearance that the selected
physician’s opinion was biased or prejudiced. The procedures contemplate that impartial
medical specialists will be selected on a strict rotating basis in order to negate any appearance
that preferential treatment exists between a particular physician and OWCP.3
OWCP has an obligation to verify that it selected Dr. Schmidt in a fair and unbiased
manner. It maintains records for this very purpose.4 The Board has placed great importance on
the appearance as well as the fact of impartiality, and only if the selection procedures which were
designed to achieve this result are scrupulously followed may the selected physician carry the
special weight accorded to an impartial specialist. OWCP has not met its affirmative obligation
to establish that it properly followed its selection procedures.
Before OWCP and on appeal to the Board, counsel objected to Dr. Schmidt’s selection on
the grounds there is insufficient evidence of record to establish that he was selected on a proper
2

Dr. Schmidt was also asked to address whether several conditions should be added as accepted work injuries,
including abdominal wall and umbilical hernia, rectus abdominal sprain and strain, L5-S1 herniated disc and L5-S1
radiculopathy, bilaterally.
3

Raymond J. Brown, 52 ECAB 192 (2001).

4

M.A., Docket No. 07-1344 (issued February 19, 2008).

2

rotational basis using the PDS. Counsel argued that the file does not reveal whether Dr. Schmidt
was selected from the PDS and there is no image of his selection from the PDS. The record
contains a printout (bearing the heading “IFECS Report: ME023 -- Appointment Schedule
Notification”) which indicated that the appointment with Dr. Schmidt was scheduled for
July 7, 2008. While this evidence suggests that Dr. Schmidt might have been selected from the
PDS, the ME023 alone is insufficient to substantiate proper selection of the impartial specialist
under OWCP procedures. The evidence is not adequate to establish that Dr. Schmidt was
properly selected in compliance with the rotational system using the PDS.5 OWCP’s decision
terminating appellant’s compensation benefits must be reversed due to an unresolved conflict in
medical opinion.
IT IS HEREBY ORDERED THAT the August 14, 2009 decision of the Office of
Workers’ Compensation Programs is reversed.
Issued: September 28, 2011
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

See A.R., supra note 13.

3

